DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,863,083 to Giebel et al. in view of US 8,718,425 to Pina et al.
Giebel discloses in figures 1-3, a fiber optic cable assembly comprising: 
a cable jacket (22); 
distinct groups of optical fibers (18) carried within the cable jacket and extending beyond a first end of the cable jacket (section beyond “25” in figure 2); 
a furcation body positioned on the first end of the cable jacket such that the distinct groups of optical fibers have respective fiber end sections extending beyond the furcation body (unlabeled portion between “25” and “48” in figure 2); and 
a pulling grip assembly, comprising: 
a tube extending from the furcation body and over the bag so that the fiber end sections are within the tube; 
a clamp (48) releasably secured around the cable jacket on a side of the furcation body opposite the fiber end sections; 
a pulling band (figure 1) having a first end portion (front end)  and a second end portion (10) secured to the cable jacket by the clamp, wherein the pulling band includes a first length and a second length that extend respectively from the first end portion and the second end portion along the tube and that form a loop (4) beyond the tube; and 
a cover extending from the furcation body and over the tube, wherein: 
the cover also extends over the first length and the second length of pulling band that are along the tube (figure 1), 
an end region of the cover extends beyond a distal end of the tube, and 
the loop formed beyond the tube by the first length and the second length of the pulling band is accessible beyond the end region of the cover (4).
Independent claim 8 differs from the above by adding connectors. The prior art discloses connectors (20).
The current claims do not stipulate that the pulling band cannot be part of the cover portion. Therefore, the cover and loop created by the cover make up the pulling band in the prior art. Examiner suggests amendment to clarify the pulling band is a separate component external to the cover and both are clamped.
As to claim 2, the cover is secured to the jacket via the clamp.
As to claim 3, the material is mesh (figure 1). 
As to claim 6, a shell is disclosed and makes up part of the furcation body (figure 2). 
As to claims 7 and 19, the clamp is configured to be released by hand or manual tool (the clamp is a simple clamp as shown in figure 1). Regardless, this presents a possible 112 issue since any clamp can be configured to be removed by hand in some fashion. Even a machine that requires programming for removal would be programmed by “hand”. It is unclear to what degree Applicant intends to secure and release via hand or manual means.
As to claim 9, fiber connectors inherently contain ferrules.
Claim 18 relates to the above.
Claim 20 is a method claim that provides for the above structure. It appears there are not specific steps other than the general positioning and placement of disclosed structure. If future amendments add more detail, a restriction requirement may be proper.
However, Giebel fails to disclose a bag received over the fiber end sections and secured to the furcation body so that the bag forms a seal with the furcation body. It is noted that adding an internal bag portion is common in the furcation art.
Pina discloses a grip sleeve (90) applied over connector assemblies and wrapped around  a core that is resistant to crushing forces yet may bend. 
It would have been obvious to one having ordinary skill in the art to add such a sleeve as taught by Pina to serve as the claimed bag in Giebel in order to prevent the assembly from being crushed.

Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebel in view of Pina and further in view of US 2021/0302657 to Petersen et al.
Giebel in view of Pina discloses the invention except for size and arrangements for the subunits of connectors and their respective ferrules. It is noted that both single and multiple ferrules are claimed and therefore the number of ferrules present appear to lack criticality. Similarly, claims 13 and 15 relate to the number of fibers in commonly used ribbons.
Petersen discloses 3456 fiber units in a terminated cable assembly. 
It would have been obvious to one having ordinary skill in the art to configure the assembly as claimed depending on the intended use and number of connections to be terminated.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebel in view of Pina as applied to claim 1 above, and further in view of US 4,460,159 to Charlebois et al.
Giebel in view of Pina discloses the invention as claimed except for a separate cap with a loop through section. The addition of a cap with a hole to pull a loop through or a loop built in is common across multiple arts. 
	Charlebois discloses such an added lop structure in figures 1-2 to prevent leakage.
	It would have been obvious to one having ordinary skill in the art to add a looped cap over the end portion of Giebel in view of Pina to prevent leakage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883